Hudgins, J.,
dissenting.
The landowner was entitled to have the Commissioners ascertain the just compensation for the land taken and award damages, if any, resulting to adjacent property and *1031certify the same to the court. That is, the landowner is entitled to the fair market value of the land at the time of the taking. One of the Commissioners stated:
“I considered all the elements that I considered I had a right to consider under the instructions from the court. In other words, I could not consider speculative values, or a value on a market that was not normal. Some people might consider those things, but I did not feel that was in my province to consider, under the instructions of the court.”
It thus appears that at least one of the Commissioners in determining the sum to be awarded considered what would have been the value of the land under normal conditions. The city did not defer its seizure of the property until normal conditions returned. The city should pay the just compensation determined as of the time the seizure is made and not the just compensation that one or more of the Commissioners thinks it would be under some other conditions.
The judgment should be reversed and new Commissioners appointed.